Case 1:15-cr-00394-WJM Document 484 Filed 04/13/21 USDC Colorado Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO
                             Judge William J. Martínez

Criminal Case No. 15-cr-394-WJM

UNITED STATES OF AMERICA,

      Plaintiff,

v.

1.    DARYL YUREK,

      Defendant.


           ORDER DENYING MOTION FOR COMPASSIONATE RELEASE


      Before the Court is Defendant Daryl Yurek’s Third Motion to Reduce Sentence

Pursuant to First Step Act of 2018 (“Motion”). (ECF No. 478.) As the Motion is Yurek’s

third motion seeking to reduce his sentence on compassionate release grounds, the

Court construes it as a motion for reconsideration. For the following reasons, the Court

denies the Motion.

                                      I. BACKGROUND

      In July 2017, a jury found Yurek guilty of tax evasion in violation of 26 U.S.C.

§ 7201 (Count 1); bankruptcy fraud and aiding and abetting in violation of 18 U.S.C.

§ 157(1) and (2) (Count 2); making a false oath in connection with a bankruptcy

proceeding in violation of 18 U.S.C. § 152(2) (Count 3); and two counts of making and

subscribing to a false document in violation of 26 U.S.C. § 7206(1) (Counts 4 and 5).

(ECF No. 403.) The Court sentenced Yurek to a term of imprisonment of 50 months on

each of Counts 1–3, and 30 months on each of Counts 4 and 5, with each term to run
Case 1:15-cr-00394-WJM Document 484 Filed 04/13/21 USDC Colorado Page 2 of 4




concurrently. (Id.) Yurek has served approximately 35 months of his sentence. (See

id.)

        On May 4, 2020, Yurek filed his initial Motion for Compassionate Release (“Initial

Motion”) arguing that his age and health conditions place him at risk of severe illness

should he contract COVID-19. (ECF No. 452.) Yurek is 65 years old and suffers from

severe triple vessel coronary disease. (Id. at 3.)

        On June 22, 2020, the Court denied the Initial Motion, finding that although

Yurek’s health condition may place him at risk of severe illness should he develop

COVID-19, he did not assert that any person at his facility had tested positive for

COVID-19. (ECF No. 467 at 4.) Further, notwithstanding Yurek’s health risks, the

Court determined that the sentencing factors set forth in 18 U.S.C. § 3553(a) weighed

against his release, as imposing a sentence of time served would not reflect the severity

of his offenses, given the deliberation behind his fraudulent activities. (Id. at 2–4.)

        On November 11, 2020, Yurek filed a second Motion for Compassionate Release

(“Second Motion”), renewing his arguments in favor of release. (ECF No. 473.) Yurek

later withdrew the Second Motion. (Id.)

        Yurek filed the instant Motion on December 15, 2020, again arguing that his

medical conditions place him at risk for severe illness if he contracts COVID-19. (ECF

No. 478.) He asserts that changed circumstances warrant revisiting the Court’s earlier

ruling because he has since transferred to a new facility which presents an increased

risk of contracting COVID-19. (Id. at 2–3.) The Government filed a response on

December 18, 2020, and Yurek filed a reply on December 28, 2020. (ECF Nos. 479 &

481.)



                                              2
Case 1:15-cr-00394-WJM Document 484 Filed 04/13/21 USDC Colorado Page 3 of 4




                                      II. LEGAL STANDARD

       District courts have broad discretion to reconsider interlocutory rulings before the

entry of judgment. Rimbert v. Eli Lilly & Co., 647 F.3d 1247, 1251 (10th Cir. 2011).

Grounds for such reconsideration include “(1) an intervening change in the controlling

law, (2) new evidence previously unavailable, and (3) the need to correct clear error or

prevent manifest injustice.” Servants of Paraclete v. Does, 204 F.3d 1005, 1012 (10th

Cir. 2000).

       “Notwithstanding the district court’s broad discretion to alter its interlocutory

orders, the motion to reconsider ‘is not at the disposal of parties who want to rehash old

arguments.’” Nat’l Bus. Brokers, Ltd. v. Jim Williamson Prods., Inc., 115 F. Supp. 2d

1250, 1256 (D. Colo. 2000) (quoting Young v. Murphy, 161 F.R.D. 61, 62 (N.D. Ill.

1995)). “Rather, as a practical matter, to succeed in a motion to reconsider, a party

must set forth facts or law of a strongly convincing nature to induce the court to reverse

its prior decision.” Id. Even under this lower standard, “[a] motion to reconsider should

be denied unless it clearly demonstrates manifest error of law or fact or presents newly

discovered evidence.” Id.

                                          III. ANALYSIS

       Yurek argues that he is at high risk for severe illness because he has transferred

to a new facility—CI Big Spring Flightline (“Flightline”)—since the denial of his Initial

Motion. (ECF No. 478 at 2.) He contends that Flightline presents a high risk of

exposure to COVID-19 because it is located approximately two miles from two other

divisions of the CI Big Spring facility, which each had a COVID-19 outbreak. (Id. at 6–

7.) He speculates that there is likely cross-contamination between the facilities, but he



                                              3
Case 1:15-cr-00394-WJM Document 484 Filed 04/13/21 USDC Colorado Page 4 of 4




concedes that no reported cases exist at his facility. (Id. at 6.)

       Yurek fails to set forth changed circumstances which require a different ruling in

this instance. Although Yurek speculates that there may be COVID-19 exposure based

on COVID-19 outbreaks at neighboring facilities miles away, he raises no facts

suggesting that there is an outbreak at Flightline. (Id.) Even assuming that Yurek’s

underlying health issues constitute extraordinary and compelling circumstances

although he is not exposed to a COVID-19 outbreak at his own facility, the Court

already determined that the § 3553(a) factors counsel against his release. (ECF No.

467 at 2–4.) The Court’s analysis as to these factors—specifically noting that a lenient

sentence would not adequately deter economic crimes like Yurek’s—remains

unchanged.

       Yurek’s rehashing of rejected arguments fails to raise the type of issue

warranting reconsideration of the Court’s prior ruling. See Servants of the Paraclete,

204 F.3d at 1012 (stating that a motion for reconsideration is not a vehicle “to reargue

an issue previously addressed by the court”). Accordingly, the Motion is denied.

                                        IV. CONCLUSION

       For the reasons set forth above, Yurek’s Motion (ECF No. 478) is DENIED.


       Dated this 13th day of April, 2021.

                                                         BY THE COURT:



                                                         ______________________
                                                         William J. Martínez
                                                         United States District Judge




                                              4
